EXAMINER'S AMENDMENT
Election/Restrictions
Claim 21 as amended by the Examiner’s Amendment is allowable. Claims 26-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions IX and X, as set forth in the Office action mailed on October 24, 2019, is hereby withdrawn and claims 26-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
Claims 21 and 25-33 are allowed.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hibler on July 30, 2021.

The application has been amended as follows: 

Claim 21. (Currently Amended) A method of increasing biomass yield or regrowth after cutting in a legume plant, comprising down-regulating SPL4 gene function in said legume plant by mutating the SPL4 gene or by expressing an antisense or RNAi molecule targeting the SPL4 gene function and being complementary to all or a portion of the SPL4 mRNA coding sequence, and identifying a legume plant wherein the regrowth after cutting is increased as compared to a legume plant that lacks said down-regulation of the SPL4 gene function.

Claim 31.    (Currently Amended) The method of claim 21, wherein the SPL4 coding sequence has at least 90% sequence identity to SEQ ID NO:l, [[4,]] 6, or 9.

Claim 32.    (Currently Amended) The method of claim 31, wherein the SPL4 coding sequence has at least 95% sequence identity to SEQ ID NO:l, [[4]], 6, or 9.

Claim 33.    (Currently Amended) The method of claim 32, wherein the SPL4 coding sequence is SEQ ID NO:l, [[4]], 6, or 9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21 and 25-33 are deemed free of the prior art, due to the failure of the prior art to teach or suggest down-regulating SPL4 gene function in a legume plant and identifying a legume plant wherein the regrowth after cutting is increased as compared to a legume plant that lacks said down-regulation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662